TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED OCTOBER 29, 2019



                                     NO. 03-19-00057-CV


                                  Nadia Longoria, Appellant

                                               v.

                                   Deran Tolbert, Appellee




      APPEAL FROM COUNTY COURT AT LAW NO. 1 OF BELL COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES KELLY AND SMITH
DISMISSED FOR WANT OF PROSECUTION -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the order signed by the trial court on July 5, 2017. Having reviewed the

record, the Court holds that Nadia Longoria has not prosecuted her appeal and did not comply

with a notice from the Clerk of this Court. Therefore, the Court dismisses the appeal for want of

prosecution. Appellant shall pay all costs relating to this appeal, both in this Court and in the

court below.